                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

LARRY RASHONE PRUNTY,

         Petitioner,

v.                                                            Case No. 1:17cv117-MW/CAS

JULIE L. JONES,

      Respondent.
___________________________/

                               ORDER ACCEPTING AND ADOPTING
                                REPORT AND RECOMMENDATION

         This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 30. Upon consideration, no objections having been filed by the

parties, 1

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Petitioner’s § 2254 petition, ECF No. 1, is DENIED. A

Certificate of Appealability is DENIED and leave to appeal in forma pauperis is DENIED.” The

Clerk shall close the file.

       SO ORDERED on January 18, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge




1
 Petitioner requested and was granted an extension of time to December 31, 2018, to file any objection to the report
and recommendation. ECF No. 32. No objections have been filed by Petitioner.
